DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Please note that in the information disclosure statement of November 20, 2018, U.S. Patent Application Publications that incorrectly had 6 digits following the year of publication instead of 7 digits have not been considered. All U.S. Patent Application Publications have 7 digits after the year of publication.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the energy source must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Element 13 is not an energy source that emits energy but an energy beam, e.g. laser beam.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) 
Claim 1,2,3,7,8,9,13,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arjakine et al. in U.S. Patent Application Publication No. 2011/0089150 and Swedowicz et al. in U.S. Patent Application Publication No. 2013/0108460. Arjakine et al. discloses an energy source (laser, unidentified, see paragraph 92, meeting claim 7), a material feed (powder supplying unit, unidentified, see paragraph 92, meeting claim 8), an oscillating motion by virtue of the heat input zone (element 11) oscillating during the displacement along the welding direction in a direction perpendicular to the welding direction(see paragraph 89), and discloses build up over a second layer (element 21, see paragraph 90) (therefore overlapping a previous weld).  Regarding claim 2, Arjakine et al. disclose remelt welding (see paragraph 93).  Regarding claim 3, Arjakine et al. disclose in figure 4 deposition welding.  Regarding claim 9, Arjakine et al. discloses a nickel based superalloy as the substrate (see paragraph 11). Arjakine et al. does not disclose interrupting grain growth according to the oscillating motion.  Swedowicz et al. teaches that grain size (and therefore interruption of grain growth) depends upon the scan strategy (see paragraph 69).  It would have been obvious to adapt Arjakine et al. in view of .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arjakine in view of Swedowicz et al. as applied to claim 1 above, and further in view of Nowotny et al. in U.S. Patent Application Publication No. 2009/0057278 A1.Nowotny et al. teaches a welding nozzle as shown in figure 1 with passage for a laser beam and powder feed through powder supply channels (element 3).  It would have been obvious to adapt Arjakine in view of Swedowicz et al.  and Nowotny et al. to provide this to ensure that the laser beam reaches the powder on the substrate.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arjakine in view of Swedowicz et al.  as applied to claim 1 above, and further in view of Geisler et al. in U.S. Patent Application Publication No. 2010/0147809. Giesler et al. discloses an orientation welding line of 10mm, (see element 4, paragraph 44) that is longer than 4 mm.  It would have been obvious to adapt Arjakine in view of Swedowicz et al.  and Geisler et al. to provide this as a matter of engineering expediency depending upon the  desired weld area dimensions.
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bruck et al. in U.S. Patent Application Publication No. 2014/0072438 discloses superalloy laser cladding.
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761